Citation Nr: 0520923	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to shrapnel wound of the right arm (major), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
shrapnel wound of the right arm (major), currently evaluated 
as 10 percent disabling.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran is right-handed.  

3.  The veteran's residuals of a shrapnel wound of the right 
arm (major) is productive of no more than moderate impairment 
to Muscle Group VII.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
shrapnel wound of the right arm (major), Muscle Group VII, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.56, Part 4, Diagnostic Code 5307 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
February 2003, April 2003, and August 2003, which asked him 
to submit certain information, and informed him of the 
elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  VCAA notice was sent in November 2003, prior 
to the rating appealed, in compliance with Pelegrini.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran underwent a VA examination in 
connection with the claim.  

Although through his representative, the veteran argues that 
the VA examination report was inadequate because it did not 
indicate review of the veteran's claims folder, the veteran's 
contention is without merit.  The examination report 
indicates  a thorough review of the veteran's inservice 
medical history and a thorough evaluation of the veteran's 
currently level of disability.  There is no indication that 
further examination is necessary in this regard.  The veteran 
has not identified any additional evidence pertinent to his 
claim not already of record, and there are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


The Merits of the Claim

The veteran contends that the residuals of a shrapnel wound 
of the right arm (major) are more severe than the current 
evaluation reflects.  The veteran maintains that he has pain 
in his right arm which frequently interferes with his sleep.  
He asserts that it is considerably more pain than he has had 
in the past.  

Although the present level of disability is of primary 
concern to the Board's evaluation of the claim, service 
medical records show that the veteran sustained a shrapnel 
wound of the right arm, entry redial, exit lateral, mild, in 
July 1944 in Normandy, France.  The wound was described as a 
perforating through and through wound of the right upper arm.  
The veteran complained of weakness of the right arm 
apparently one week prior to his injury.  He had inconsistent 
type of anesthesia to touch and pinprick beginning about 
three inches above the elbow.  The impression was hysteria or 
malingering.  X-rays of the right arm after injury showed 
foreign bodies 2 mm. by 2mm., 8 inches above the elbow joint 
in the soft tissue.  There was no evidence of fracture.  The 
veteran was to be transferred as a slightly wounded case.  
Two days later, the medical records show that he was not 
transferred but treated with massage and physiotherapy.  Upon 
separation examination in December 1945, the examination 
report indicated that the veteran sustained a shrapnel wound, 
right arm, in combat, June 1944, no sequelae.  

After service, the veteran underwent VA examination in 
January 1948.  It was shown that he had an arm condition that 
had its onset in service.  The medical history showed that 
there had been no medical treatment or hospitalization since 
service discharge.  X-ray examination of the right humerus 
showed pin-head sized foreign bodies in the middle third of 
the humerus in the outer aspect.  The examiner indicated that 
he did not believe these were large enough to be of clinical 
significance and the bony structures appeared to be intact 
throughout.  

Physical examination showed a small scar about the 
circumference of a dime on the medial lateral aspect of his 
right arm at a level of the upper part of the medial third 
(point of entrance).  The scar was not adherent, tender, and 
had no keloid formation or retraction.  About 2 inches below 
that scar on the posterior part of the arm was another scar 
the size of a navy bean that was not tender, was freely 
movable, not adherent, and had no keloid formation.  On the 
lateral part of the arm, corresponding in line to the 
shrapnel, on moderate palpation, the tissue rather deep in 
the arm felt granular and was moderately tender.  The 
granular feeling of the tissue was over a circumference of 
about 1/2 inch.  This, according to the examiner, was due to 
slight muscle injury in the area, from the shrapnel.  The 
diagnosis was shrapnel wound of the right arm.  

In connection with the instant claim, the veteran underwent 
VA examination in July 2003.  The veteran was described as 
right handed.  The injury was described as a through and 
through type of shrapnel wound.  He had always had somewhat 
of a weak grip since that time but it had not been 
functionally significant in recent years.  The examiner 
indicated that the veteran said that his arm did not hurt 
him, although when the veteran laid on it, it "bothered" 
him.  

Clinical examination revealed that the veteran had full range 
of motion of the elbow, shoulder and wrist.  He had a tremor 
bilaterally, associated with old age.  Examination of the 
strength of the right elbow revealed good strength against 
resistance and extension and flexion.  The examiner 
specifically noted that the veteran had full pronation and 
supination of the elbow.  

The examiner could not see a through and through scar from 
the lower arm wound.  He had a good grip strength, 
bilaterally.  He had no weakness of any of the fingers and 
could oppose his thumb to all of his fingers and had no 
flexion deformities or abnormal angulation of the fingers.  
He also had full range of motion of the wrist.  The examiner 
also indicated that the veteran did not have any functional 
disability either subjectively or objectively.  It was also 
noted by the examiner that the veteran could do any activity 
he wished with his right arm but could not with his left arm.  

Given this evidence, the preponderance of the evidence is 
clearly against the claim of an increased disability rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

Under the provisions of 38 C.F.R. § 4.55:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b)  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  

(c)  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1)  In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.  

(2)  In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.  

(d)  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.  

38 C.F.R. § 4.55.

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

(b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:  

(1)  Slight disability of muscles--(i)  Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint. Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle 
tissue.  

(2)  Moderate disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii)  History and complaint.  Service 
department record or other evidence of in- service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small 
or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to 
the sound side.  

(3)  Moderately severe disability of muscles--(i)  Type 
of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
(ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii)  History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D)  
Visible or measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of muscles.  (F)  
Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G)  Induration or 
atrophy of an entire muscle following simple piercing by 
a projectile.  

38 C.F.R. § 4.56.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  It has been held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

The RO has assigned a 10 percent rating for the shrapnel 
wound of the right arm (major) under Diagnostic Code 5307.  
Diagnostic Code 5307 provides evaluations for disability of 
Muscle Group VII.  The function of these muscles are as 
follows:  Flexion of the wrist and fingers.  Muscles arising 
from internal condyle of the humerus.  Flexus of the carpus 
and long flexors of fingers and thumb; pronator.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent), dominant and nondominant; moderate (10 
percent), dominant and nondominant; moderately severe (30 
percent), dominant, (20 percent), nondominant; and severe (40 
percent), dominant, (30 percent), nondominant.  See 38 C.F.R. 
4.73, Diagnostic Code 5307.  

After a thorough review of the evidence, the veteran's right 
arm (major) disability is appropriately rated as moderate, 
and warrants no more than a 10 percent rating.  The examiner 
at the most recent VA examination indicates that the veteran 
has good strength and grip, bilaterally.  There was no 
weakness of any of the fingers and the veteran was able to 
oppose his thumb to all of his fingers.  He also had full 
range of the right wrist.  Although the veteran claims that 
he has pain in the right upper extremity, that is reflected 
in the 10 percent rating of that disability.  

Moreover, moderate disability, as indicated in the rating 
code, reflects a lower threshold of fatigue, and the VA 
examiner indicated that the veteran did not have functional 
disability either subjectively or objectively.  Additionally, 
evidence of a through and through scar could no longer be 
seen from the lower arm wound.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's shrapnel 
wound of the right arm, as well as the current clinical 
manifestations of this disability and its effects on the 
veteran's earning capacity, as well as the effects upon his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Any functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  

In sum, the Board concludes that an evaluation in excess of 
the currently assigned 10 percent for the veteran's shrapnel 
wound of the right arm (major) under Muscle Group VII is not 
warranted.  


ORDER

An increased rating for residuals of shrapnel wound of the 
right arm (major) is denied.  


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


